Exhibit 10.1.42

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

Statement of Work #2

To the 2Ku In-Flight Connectivity Services Agreement

Between

Delta Air Lines, Inc. and Gogo LLC

Dated April 1, 2015

Statement of Work Date: December 16th, 2016

This Statement of Work #2 (the “Statement of Work”) is entered into as of the
date set forth above (the “Effective Date”), and is pursuant to the 2Ku
In-Flight Connectivity Services Agreement between Delta Air Lines, Inc.
(“Delta”) and Gogo LLC (“Contractor”) dated April 1, 2016 (as amended, the
“Agreement”), where the Statement of Work is subject to and incorporates by
reference the provisions of the Agreement. Capitalized terms used without
definition in this Statement of Work have the meanings assigned to them in the
Agreement. To the extent there is any contradiction, inconsistency or ambiguity
between the terms of this Statement of Work and the Agreement, this Statement of
Work will govern.

WHEREAS, Delta and Contractor are parties to the Agreement under which
Contractor provides installation of certain equipment and provision of services
related to Contractor’s 2Ku Connectivity Services;

WHEREAS, Delta and Contractor desire to provide for 2Ku Connectivity Services on
certain Fleet Type A/C;

NOW, THEREFORE, in consideration of the foregoing premises and covenants
contained herein, Delta and Contractor agree as follows:

1. Addition of Existing Fleet Type A/C. Pursuant to Section 2.3 of the
Agreement, the A/C listed in the chart below shall be added to the Agreement as
Existing Fleet Type A/C:

[***]

2. Effectiveness. This Statement of Work #2 will be effective as of the
Effective Date.

IN WITNESS WHEREOF, the parties have caused this Statement of Work #2 to be
executed by their duly authorized representatives as of the Effective Date.



--------------------------------------------------------------------------------

Delta:     Contractor: DELTA AIR LINES, INC., a Delaware corporation     GOGO
LLC, a Delaware limited liability company By:    /s/ Ken McCue     By:   /s/
Michael Small Name:     Ken McCue     Name:   Michael Small Title:   Managing
Director, SCM     Title:   President and CEO Date:          Date:     

 

2